Biles, J.:
I must dissent from the majority’s analysis and outcome. I would hold that a rational basis for the classification at issue in this case is the well-recognized government interest in promoting finality of judgments. See State v. Chiles, 260 Kan. 75, 79-80, 917 P.2d 866 (1996); State v. Delacruz, 258 Kan. 129, 139, 899 P.2d 1042 (1995). This legitimate interest in my view allows the legislature to select those convictions subject to later DNA testing access and collateral challenge—selections the majority invalidates by deciding for itself how tire legislature should have implemented this statute based upon a single consideration: the potential for exonerating wrongfully convicted persons. An equal protection analysis subject to rational basis review “ ‘is not a license for courts to judge the wisdom, fairness, or logic of legislative choices.’ ” Heller v. Doe, 509 U.S. 312, 319, 113 S. Ct. 2637, 125 L. Ed. 2d 257 (1993).
Put simply, permitting DNA testing access and postconviction collateral challenges based on those testing results to be driven solely by the severity of tire punishment imposed expands the statute’s expressly stated scope. It is not hard to imagine future cases in which parties will extrapolate the majority’s analysis to argue for DNA testing access for any off-grid felony convictions under the present sentencing guidelines. See K.S.A. 2012 Supp. 21-6806(c) (off-grid felonies carry a life sentence). More curiously, this extrapolation is not even a difficult stretch despite the majority’s expressed insistence that its decision is limited to “a much narrower *21class of offenders, i.e., individuals convicted of second-degree murder and sentenced before the effective date of the [Kansas Sentencing Guidélines Act] to the maximum penalty of 15 years to life imprisonment.” Slip op. at 15. Just saying it is so limited, does not malee it so.
The majority’s logic will soon require our district courts to reexamine a much larger range of convictions than plainly called for by the statute. And the finality of that larger group of convictions will remain an open question while the proceedings drag on from the district court to the appellate courts. Every additional crime eligible for DNA testing access necessarily exposes more convictions to collateral attack. Logic dictates that the smaller the list of crimes that are eligible, the smaller the universe of lawfully convicted potential DNA testing movants. Legislatures draw lines when enacting procedural processes to determine how those processes are used. Our legislature did so in this instance by distinguishing between first-degree murder and rape on one hand, and all other crimes on the other. The majority’s invalidation under the rational basis test of the line drawn here is more than application of our well-established principles for that test requires.
I do not believe an equal protection analysis employing the rational basis test requires us to invalidate this statute and then redraft it. I would hold the statute, as drafted, is properly within the legislature’s prerogative to balance the variety of legitimate public interests in play, which include the lofty purpose of making available a process for wrongfully convicted persons to access DNA testing and collaterally challenge their convictions and the public interest in finality of lawfully obtained criminal convictions.